Citation Nr: 0843599	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision in which the 
RO denied the veteran's claim for a rating in excess of 70 
percent for generalized anxiety disorder with 
undifferentiated somatoform disorder with history of post-
traumatic stress disorder (PTSD), as well as his claim for a 
TDIU.  The veteran was provided with notice of the denial in 
November 2005.  He filed a notice of disagreement (NOD) with 
respect to the increased rating denial in December 2005.  The 
claims were again denied in a rating decision dated in March 
2006.  The veteran filed an NOD with respect to the TDIU 
denial later in March 2006.  The RO issued a statement of the 
case (SOC) addressing both issues in October 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) later in October 2006.

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

In November 2007, the Board denied the claim for an increased 
rating and remanded the claim for a TDIU to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  After 
completing the requested actions, the AMC continued the 
denial of the claim, as reflected in the August 2008 
supplemental SOC (SSOC), and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran has been granted service connection for 
generalized anxiety disorder with undifferentiated somatoform 
disorder with history of PTSD (rated as 70 percent 
disabling), bilateral tinnitus (rated as 10 percent 
disabling), and bilateral hearing loss (rated noncompensably 
disabling) for a combined rating of 70 percent.  

3.  Competent and persuasive evidence does not establish that 
the veteran's service-connected disabilities preclude him 
from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2005 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for a TDIU.  This letter 
also informed the veteran of what information and evidence 
must be submitted by the veteran and what information and 
evidence would be obtained by VA.  The October 2005 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  A January 2008 letter reiterated 
the above and informed the veteran to submit any evidence in 
his possession pertinent to the claim, consistent with the 
version of 38 C.F.R. § 3.159 then in effect.  After issuance 
of the January 2008 letter, and opportunity for the veteran 
to respond, the August 2008 SSOC reflects readjudication of 
the claim.  Hence, the veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
outpatient treatment records and reports of VA examinations.  
Also of record and considered in connection with the appeal 
is the transcript of the veteran's Board hearing as well as 
various written statements provided by the veteran and by his 
representative, on his behalf.

The Board notes that the November 2007 remand instructed that 
the veteran should undergo examination for his service-
connected disabilities, and that the physician should 
specifically comment upon findings in the March 2005 
occupational therapy examination report and the September 
2005 audiological evaluation and subsequent addendum opinion 
addressing the impact the veteran's service-connected 
disabilities had on his employment.  The veteran underwent VA 
examinations in July 2008.  Although the examiners did not 
specifically note the above reports and addendum, the record 
reflects that the examiners did review the claims file and 
medical records, and provided opinions that were largely 
responsive to the questions asked on employability.  Further, 
in a November 2008 statement, the veteran's representative 
observed that the RO complied with the remand directives.  
Thus, the Board finds that, as the AMC substantially complied 
with the November 2007 remand directives, no further action 
in this regard is warranted.  See Dyment v. West¸ 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).

In this case, the veteran has been granted service connection 
for generalized anxiety disorder with undifferentiated 
somatoform disorder with history of PTSD (rated as 70 percent 
disabling), bilateral tinnitus (rated as 10 percent 
disabling), and bilateral hearing loss (rated noncompensably 
disabling) for a combined rating of 70 percent.  The 
veteran's service-connected disabilities thus meet the 
threshold percentage requirements for eligibility for a TDIU, 
pursuant to 38 C.F.R. § 4.16(a).  The remaining question, 
then, is whether the veteran's service-connected disabilities 
render him unemployable.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

On his January 2005 claim for a TDIU, the veteran indicated 
that his service-connected anxiety disorder prevents him from 
securing or following any substantially gainful occupation, 
and that he last worked full-time from 1999 to January 2003.  
He also indicated that he graduated from high school.

A March 2005 VA occupational therapy evaluation report, 
considering the veteran's overall psychiatric condition, 
reflects that he will benefit from lots of structure and 
support; that he would need to work with a job coach for 
support, problem solving skills, safety, and coping with his 
frustration; and that sustaining a job would be very 
difficult for him.  The report also reflects that the 
veteran's job requirements would be doing familiar, simple, 
and concrete tasks such as sorting, folding, or stacking in a 
quiet, safe, and supportive environment with no distractions 
and no pressure of efficiency; and that he should only work a 
limited number of hours with the supervisor nearby to 
demonstrate any new skills.  

In a July 2005 statement, the veteran's former supervisor 
indicated that the veteran resigned his position in January 
2004 due to his disability, that he "became very frustrated 
and anxious when he couldn't hear the job requests," that he 
"became very frustrated and anxious with fellow 
associates," and that he decided to retire instead of being 
terminated.

A September 2005 VA audiology report reflects findings of 
mild to moderate-severe sensorineural hearing loss 
bilaterally with good speech discrimination in the right ear 
and excellent speech discrimination in the left ear.  An 
addendum opinion dated later that month reflects that the 
veteran would have minimal difficulty understanding speech in 
a quiet environment and increased difficulty in a noisy 
environment.

In an October 2005 statement, the veteran's former supervisor 
indicated that the veteran suffered from PTSD, that he was 
always in fear of hurting himself or his fellow workers, and 
that he was told to quit before someone got hurt.

During his September 2007 Board hearing, the veteran 
testified that he quit his last job of 7 years because of 
anger problems.  He stated that he was told to quit or be 
fired.  He explained that he was having problems with co-
workers and customers.

On a second claim for a TDIU received in January 2008, the 
veteran indicated that he last worked full-time from 1999 to 
2005 for the same employer listed on his initial claim.  

A July 2008 VA psychiatric examination report reflects 
diagnoses of somatoform disorder related to service, anxiety 
disorder secondary to somatoform disorder, depressive 
disorder secondary to somatoform disorder and anxiety 
disorder, alcohol dependence in remission, and dementia, 
which the examiner could not associate with military service 
without resorting to mere speculation.  The examiner noted 
that the veteran stopped working in 2003 or 2004 due to 
increased irritability and anxiety but that this statement of 
severity is not inclusive of dementia or alcohol.  The 
examiner opined that the veteran would have difficulty 
sustaining even simple work activity in a loosely supervised 
environment primarily due to cognitive difficulties 
associated with dementia but that, with regard to the 
veteran's service-related difficulties, he would have reduced 
reliability and productivity due to mental disorder, signs, 
and symptoms.  The examiner concluded that it is primarily 
the veteran's dementia that would likely affect his ability 
to perform work-related activity, and dementia has not been 
identified as a service-connected condition.

On July 2008 VA examination for hearing loss and tinnitus, 
the veteran reported that his hearing loss and tinnitus 
significantly affect his ability to communicate effectively 
in employment situations and daily activities.  Evaluation 
revealed moderate sensorineural hearing loss bilaterally.  
The examiner opined that the veteran's moderate loss of 
hearing sensitivity combined with his good speech recognition 
ability would allow him to communicate effectively in most 
employment situations.

A July 2008 VA general examination report reflects 
nonservice-connected diagnoses of hypertension, diabetes 
mellitus, hyperlipidemia, peripheral neuropathy, 
gastroesophageal reflux disease, degenerative joint disease 
of the lumbosacral spine, and degenerative joint disease of 
the knees and the opinion that the veteran is marginally 
employable based on these nonservice-connected conditions.  
With regard to the veteran's service-connected disabilities, 
the examiner referenced the above VA psychiatric and 
audiology examination reports and opined that the veteran 
would be employable.

Considering the governing criteria in light of the above, the 
Board finds that overall the record does not establish that 
the criteria for a TDIU are met.  

While the record shows that the veteran has not been employed 
for several years, the competent medical evidence fails to 
show that his service-connected disabilities alone render him 
unemployable.  Rather, the competent medical evidence 
indicates that he is unemployable due to his nonservice-
connected dementia and marginally employable due to his 
nonservice-connected hypertension, diabetes mellitus, 
hyperlipidemia, peripheral neuropathy, gastroesophageal 
reflux disease, degenerative joint disease of the lumbosacral 
spine, and degenerative joint disease of the knees.  As noted 
above, in determining whether a TDIU is warranted, 
consideration may not be given to impairment caused by the 
veteran's nonservice-connected disabilities.  See Van Hoose, 
4 Vet. App. at 363.  

While the March 2005 VA occupational therapy evaluation 
reflects an assessment based on the veteran's overall 
psychiatric condition, the July 2008 VA psychiatrist 
specified that the veteran is unemployable due to his 
nonservice-connected dementia and not his service-connected 
psychiatric disability.  Further, although the September 2005 
VA audiologist stated that the veteran would have minimal 
difficulty understanding speech in a quiet environment and 
increased difficulty in a noisy environment, the July 2008 VA 
audiologist specified that the veteran's moderate hearing 
loss disability would allow him to communicate effectively in 
most employment situations.  Given the specificity of the 
latter opinions, the Board finds the opinions of the July 
2008 VA psychiatrist and audiologist more probative on the 
question of whether the veteran's service-connected 
disabilities render him employable.  See Hayes, 5 Vet. App. 
at 69-70; Guerrieri, 4 Vet. App. at 470-71.  Furthermore, the 
July 2008 VA general examiner indicated that the veteran's 
service-connected disabilities in concert do not render him 
unemployable.

The Board notes that the July 2005 statement from the 
veteran's former employer indicates that in January 2004 the 
veteran resigned rather than being fired; however, the 
veteran's second claim for a TDIU indicates that he returned 
to work with that same employer and continued through part of 
2005.  The circumstances surrounding the termination from his 
second period of employment are unclear.  Nevertheless, the 
above medical evidence shows that the veteran's service-
connected disabilities do not prevent him from retaining or 
obtaining substantially gainful employment.

The Board also has considered the assertions made by the 
veteran and on his behalf; however, none of this evidence 
provides a basis for allowance of the claim.  To whatever 
extent the veteran and his representative attempt to 
establish the veteran's entitlement to a TDIU on the basis of 
their assertions, alone, the Board emphasizes that neither 
the veteran nor his representative is shown to possess 
expertise in medical or vocational matters to competently 
render an opinion in these areas (see Bostain v. West, 11 
Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 
183, 186 (1997)), and none of these lay assertions is 
supported objectively.  

Based on the foregoing, the claim for a TDIU must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


